          Case 17-12859         Doc 35      Filed 10/30/18 Entered 10/30/18 20:37:41                    Desc Main
                                             Document     Page 1 of 14




                                        UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF ILLINOIS
                                                EASTERN DIVISION


    In re: G2 BUILDERS, LLC                                    §    Case No. 17-12859
                                                               §
                                                               §
                                                               §
                                Debtor(s)


                                            TRUSTEE'S FINAL REPORT (TFR)

           The undersigned trustee hereby makes this Final Report and states as follows:

          1. A petition under Chapter 7 of the United States Bankruptcy Code was filed on 04/24/2017. The
    undersigned trustee was appointed on 04/24/2017.
           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

           3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
    exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to 11 U.S.C. § 554.
    An individual estate property record and report showing the disposition of all property of the estate is attached
    as Exhibit A.

           4. The trustee realized the gross receipts of               $          75,230.37
                            Funds were disbursed in the following amounts:

                            Payments made under an
                             interim distribution                                       0.00
                            Administrative expenses                                 5,786.30
                            Bank service fees                                       1,328.18
                            Other payments to creditors                                  0.00
                            Non-estate funds paid to 3rd Parties                         0.00
                            Exemptions paid to the debtor                                0.00
                            Other payments to the debtor                                 0.00
                            Leaving a balance on hand of1              $           68,115.89
    The remaining funds are available for distribution.

   1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to
   disbursement will be distributed pro rata to creditors within each priority category. The trustee may receive additional
   compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on account of the disbursement
   of the additional interest.




UST Form 101-7-TFR (5/1/2011)
         Case 17-12859            Doc 35       Filed 10/30/18 Entered 10/30/18 20:37:41                       Desc Main
                                                Document     Page 2 of 14



           5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

           6. The deadline for filing non-governmental claims in this case was 09/08/2017 and the deadline for filing
    governmental claims was 10/23/2017. All claims of each class which will receive a distribution have been
    examined and any objections to the allowance of claims have been resolved. If applicable, a claims analysis,
    explaining why payment on any claim is not being made, is attached as Exhibit C.


           7. The Trustee's proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $7,011.52. To
    the extent that additional interest is earned before case closing, the maximum compensation may increase.


            The trustee has received $0.00 as interim compensation and now requests the sum of $7,011.52, for a
    total compensation of $7,011.522. In addition, the trustee received reimbursement for reasonable and necessary
    expenses in the amount of $0.00 and now requests reimbursement for expenses of $13.86 for total expenses of
    $13.862.

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
    and correct.




    Date: 10/05/2018                                     By: /s/ David R. Brown
                                                                         Trustee




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4(a)(2) applies.




          2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the

    amounts listed in the Trustee's Proposed Distribution (Exhibit D)



UST Form 101-7-TFR (5/1/2011)
                  Case 17-12859                   Doc 35   Filed 10/30/18 Entered 10/30/18 20:37:41                                 Desc Main
                                                            Document     Page 3 of 14
                                                           Form 1
                                                                                                                                                 Exhibit A
                                       Individual Estate Property Record and Report                                                              Page: 1

                                                        Asset Cases
Case No.:    17-12859                                                                Trustee Name:      (330580) David R. Brown
Case Name:        G2 BUILDERS, LLC                                                   Date Filed (f) or Converted (c): 04/24/2017 (f)
                                                                                     § 341(a) Meeting Date:       06/06/2017
For Period Ending:       10/05/2018                                                  Claims Bar Date:      09/08/2017

                                   1                            2                   3                      4                    5                    6

                           Asset Description                 Petition/      Estimated Net Value     Property Formally     Sale/Funds            Asset Fully
                (Scheduled And Unscheduled (u) Property)   Unscheduled     (Value Determined By        Abandoned        Received by the      Administered (FA)/
                                                              Values              Trustee,             OA=§554(a)           Estate            Gross Value of
                                                                          Less Liens, Exemptions,       abandon.                             Remaining Assets
  Ref. #                                                                     and Other Costs)

    1       First American Bank Business checking             73,559.54                 75,230.37                              75,230.37                          FA
            and payroll

    1       Assets Totals (Excluding unknown values)         $73,559.54              $75,230.37                             $75,230.37                       $0.00



 Major Activities Affecting Case Closing:

                                Accountant is preparing the estate tax returns


 Initial Projected Date Of Final Report (TFR): 05/15/2018                 Current Projected Date Of Final Report (TFR):             05/15/2018




UST Form 101-7-TFR (5/1/2011)
                       Case 17-12859                 Doc 35       Filed 10/30/18 Entered 10/30/18 20:37:41                                      Desc Main
                                                                   Document     Page 4 of 14
                                                               Form 2                                                                                      Exhibit B
                                                                                                                                                           Page: 1
                                               Cash Receipts And Disbursements Record
Case No.:                 17-12859                                          Trustee Name:                       David R. Brown (330580)
Case Name:                G2 BUILDERS, LLC                                  Bank Name:                          Rabobank, N.A.
Taxpayer ID #:            **-***9935                                        Account #:                          ******8400 Checking
For Period Ending: 10/05/2018                                               Blanket Bond (per case limit): $77,173,558.00
                                                                            Separate Bond (if applicable): N/A
    1             2                        3                                       4                                 5                      6                        7

  Trans.       Check or      Paid To / Received From            Description of Transaction          Uniform       Deposit             Disbursement          Account Balance
   Date         Ref. #                                                                             Tran. Code       $                       $

 08/31/17        {1}      First American Bank                turnover of Debtor bank account       1129-000          75,230.37                                           75,230.37

 09/29/17                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                     100.99                   75,129.38
                                                             Fees

 10/31/17                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                     115.26                   75,014.12
                                                             Fees

 11/30/17                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                     107.89                   74,906.23
                                                             Fees

 12/29/17                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                     104.14                   74,802.09
                                                             Fees

 01/05/18        101      Alan D Lasko & Associates, PC      First Interim Fee Award                                                         2,474.50                    72,327.59

                                                             First Interim Fee Award               3410-000                                                              72,327.59

                                                                                       $2,453.30

                                                                                                   3420-000                                                              72,327.59

                                                                                         $21.20

 01/31/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                     116.68                   72,210.91
                                                             Fees

 02/13/18        102      INTERNATIONAL SURETIES,            Bond # 016073584                      2300-000                                      20.80                   72,190.11
                          LTD

 02/28/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                      96.93                   72,093.18
                                                             Fees

 03/30/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                     103.69                   71,989.49
                                                             Fees

 04/30/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                     100.09                   71,889.40
                                                             Fees

 05/31/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                     113.75                   71,775.65
                                                             Fees

 06/29/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                      99.79                   71,675.86
                                                             Fees

 07/31/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                     109.96                   71,565.90
                                                             Fees

 08/28/18        103      Illinois Department of Revenue     FEIN: XX-XXXXXXX, 2018 IL-1065        2820-000                                  3,291.00                    68,274.90

 08/31/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                     106.36                   68,168.54
                                                             Fees

 09/28/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                      52.65                   68,115.89
                                                             Fees

                                               COLUMN TOTALS                                                         75,230.37                  7,114.48                 $68,115.89
                                                     Less: Bank Transfers/CDs                                               0.00                    0.00
                                               Subtotal                                                              75,230.37                  7,114.48
        true
                                                     Less: Payments to Debtors                                                                      0.00

                                               NET Receipts / Disbursements                                         $75,230.37               $7,114.48


                                                                                                                                                             false




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                        ! - transaction has not been cleared
                 Case 17-12859             Doc 35     Filed 10/30/18 Entered 10/30/18 20:37:41                       Desc Main
                                                       Document     Page 5 of 14
                                                     Form 2                                                               Exhibit B
                                                                                                                          Page: 2
                                     Cash Receipts And Disbursements Record
Case No.:         17-12859                                 Trustee Name:                   David R. Brown (330580)
Case Name:        G2 BUILDERS, LLC                         Bank Name:                      Rabobank, N.A.
Taxpayer ID #:    **-***9935                               Account #:                      ******8400 Checking
For Period Ending: 10/05/2018                              Blanket Bond (per case limit): $77,173,558.00
                                                           Separate Bond (if applicable): N/A




                                                                                              NET                    ACCOUNT
                               TOTAL - ALL ACCOUNTS                     NET DEPOSITS     DISBURSEMENTS               BALANCES
                               ******8400 Checking                            $75,230.37          $7,114.48              $68,115.89

                                                                              $75,230.37                $7,114.48         $68,115.89




UST Form 101-7-TFR (5/1/2011)
           Case 17-12859         Doc 35      Filed 10/30/18 Entered 10/30/18 20:37:41                 Desc Main
                                              Document     Page 6 of 14


                                                                                                                          Page: 1

                                                         Exhibit C
                                             Analysis of Claims Register
                                Case:17-12859                         G2 BUILDERS, LLC
                                                                                 Claims Bar Date: 09/08/17


 Claim                Claimant Name/                  Claim Type/                  Amount Filed/        Paid          Claim
                                                                     Claim Ref
  No.               <Category>, Priority               Date Filed                    Allowed          to Date        Balance

9        Can Capital Asset Servicing, Inc.          Secured                            $181,502.58           $0.00         $0.00
         2015 Vaughn Road, Building 500
                                                    08/19/17                                 $0.00
         Kennesaw, GA 30144
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100
         Claim disallowed 8/17/18
10       American General/Electrical Contractors Co. Secured                            $75,314.89           $0.00    $75,314.89
         901 Warrenville Road, Suite 103
                                                     08/23/17                           $75,314.89
         Lisle, IL 60532
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100
         mechanic's lien
13       Crystal Concrete                           Secured                            $176,569.51           $0.00   $176,569.51
         300 Prestwicke Blvd.
                                                    09/08/17                           $176,569.51
         Algonquin, IL 60102
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100
         real estate/mechanic's lien
TRCOM David R. Brown                                Administrative                        $7,011.52          $0.00     $7,011.52
P     53 W. Jackson
                                                    07/05/18                              $7,011.52
      #1334
      Chicago, IL 60604
      <2100-000 Trustee Compensation>
         , 200

TREXP David R. Brown                                Administrative                          $13.86           $0.00        $13.86
      53 W. Jackson
                                                    10/05/18                                $13.86
      #1334
      Chicago, IL 60604
      <2200-000 Trustee Expenses>
         , 200

         Alan D Lasko & Associates, PC              Administrative                      $10,544.80    $2,453.30        $8,091.50
         205 W Randolph Street
                                                    10/03/18                            $10,544.80
         Suite 1150
         Chicago, IL 60606
         <3410-000 Accountant for Trustee Fees
         (Other Firm)>
         , 200



UST Form 101-7-TFR (5/1/2011)
           Case 17-12859          Doc 35      Filed 10/30/18 Entered 10/30/18 20:37:41                  Desc Main
                                               Document     Page 7 of 14


                                                                                                                            Page: 2

                                                           Exhibit C
                                              Analysis of Claims Register
                                Case:17-12859                           G2 BUILDERS, LLC
                                                                                   Claims Bar Date: 09/08/17

 Claim                 Claimant Name/                  Claim Type/                   Amount Filed/        Paid          Claim
                                                                       Claim Ref
  No.                <Category>, Priority               Date Filed                     Allowed          to Date        Balance

         Alan D Lasko & Associates, PC             Administrative                            $241.08       $21.20          $219.88
         205 W Randolph Street
                                                   10/03/18                                  $241.08
         Suite 1150
         Chicago, IL 60606
         <3420-000 Accountant for Trustee Expenses
         (Other Firm)>
         , 200

         Clerk of the Bankruptcy Court                Administrative                         $350.00           $0.00       $350.00
         219 South Dearborn Street
                                                      10/13/17                               $350.00
         Chicago, IL 60604
         <2700-000 Clerk of the Court Fees>
         , 200
         Adversary filing fee; 17-00330
         SPRINGER BROWN, LLC                          Administrative                        $5,562.00          $0.00     $5,562.00
         300 South County Farm Road
                                                      10/05/18                              $5,562.00
         Suite I
         Wheaton, IL 60187
         <3110-000 Attorney for Trustee Fees (Trustee
         Firm)>
         , 200

         SPRINGER BROWN, LLC                          Administrative                          $10.06           $0.00        $10.06
         300 South County Farm Road
                                                      10/05/18                                $10.06
         Suite I
         Wheaton, IL 60187
         <3120-000 Attorney for Trustee Expenses
         (Trustee Firm)>
         , 200

2P       Illinois Department of Employment Security Priority                              $10,500.18           $0.00    $10,500.18
         33 South State Street
                                                    06/07/17                              $10,500.18
         Chicago, IL 60603
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570

3P       Internal Revenue Service Centralized       Priority                              $35,808.70           $0.00    $35,808.70
         Insolvency Operations
                                                    06/14/17                              $35,808.70
         P.O. Box 7346
         Philadelphia, PA 19101-7346
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570




UST Form 101-7-TFR (5/1/2011)
           Case 17-12859          Doc 35        Filed 10/30/18 Entered 10/30/18 20:37:41              Desc Main
                                                 Document     Page 8 of 14


                                                                                                                          Page: 3

                                                          Exhibit C
                                                Analysis of Claims Register
                                Case:17-12859                         G2 BUILDERS, LLC
                                                                                 Claims Bar Date: 09/08/17

 Claim                 Claimant Name/                  Claim Type/                 Amount Filed/        Paid          Claim
                                                                     Claim Ref
  No.                <Category>, Priority               Date Filed                   Allowed          to Date        Balance

4P       Internal Revenue Service Centralized       Priority                            $35,808.70           $0.00         $0.00
         Insolvency Operations
                                                    06/14/17                                 $0.00
         P.O. Box 7346
         Philadelphia, PA 19101-7346
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570
         Claim disallowed 8/17/18 as duplicate of claim 3
16       Illinois Department of Revenue Bankruptcy  Priority                              $8,683.35          $0.00     $8,683.35
         Section
                                                    10/23/17                              $8,683.35
         PO Box 19035
         Springfield, IL 62794-9035
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570

17P      Illinois Department of Employment Security Priority                              $1,978.39          $0.00     $1,978.39
         33 South State Street
                                                    01/24/18                              $1,978.39
         Attn: Bankruptcy Unit - 10th flr.
         Chicago, IL 60603
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570

1        Schindler Elevator Corporation               Unsecured                         $19,363.00           $0.00    $19,363.00
         c/o NCS, 729 Miner Road
                                                      05/03/17                          $19,363.00
         Highland Heights, OH 44143
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

2U       Illinois Department of Employment Security   Unsecured                             $95.00           $0.00        $95.00
         33 South State Street
                                                      06/07/17                              $95.00
         Chicago, IL 60603
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

3U       Internal Revenue Service Centralized         Unsecured                            $200.00           $0.00       $200.00
         Insolvency Operations
                                                      06/14/17                             $200.00
         P.O. Box 7346
         Philadelphia, PA 19101-7346
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
           Case 17-12859          Doc 35        Filed 10/30/18 Entered 10/30/18 20:37:41             Desc Main
                                                 Document     Page 9 of 14


                                                                                                                          Page: 4

                                                         Exhibit C
                                                Analysis of Claims Register
                                 Case:17-12859                       G2 BUILDERS, LLC
                                                                                Claims Bar Date: 09/08/17

 Claim                  Claimant Name/                Claim Type/                 Amount Filed/        Paid           Claim
                                                                    Claim Ref
  No.                 <Category>, Priority             Date Filed                   Allowed          to Date         Balance

4U       Internal Revenue Service Centralized        Unsecured                            $200.00           $0.00          $0.00
         Insolvency Operations
                                                     06/14/17                               $0.00
         P.O. Box 7346
         Philadelphia, PA 19101-7346
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim disallowed 8/17/18 as duplicate of claim 3
5        Joseph A. Schudt & Assoc.                   Unsecured                           $3,500.00          $0.00      $3,500.00
         9455 Enterprise Dr.
                                                     06/19/17                            $3,500.00
         Mokena, IL 60448
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

6        Dearborn Street Holdings, LLC c/o Hinshaw & Unsecured                           $1,780.45          $0.00      $1,780.45
         Culbertson LLC
                                                     06/29/17                            $1,780.45
         100 Park Avenue
         Rockford, IL 61101
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

7        American Express Travel Related Services    Unsecured                           $3,299.48          $0.00      $3,299.48
         Company, Inc. c/o Becket and Lee LLP
                                                     07/03/17                            $3,299.48
         PO Box 3001
         Malvern, PA 19355-0701
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Acct #1005
8        Verizon by American InfoSource LP as agent Unsecured                             $855.39           $0.00        $855.39
         PO Box 248838
                                                    08/04/17                              $855.39
         Oklahoma City, OK 73124-8838
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

11       Gill Properties, LLC Series 21231           Unsecured                       $1,025,324.39          $0.00   $1,025,324.39
         440 South 3rd Street, Suite 205
                                                     09/06/17                        $1,025,324.39
         St. Charles, IL 60174
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
           Case 17-12859          Doc 35        Filed 10/30/18 Entered 10/30/18 20:37:41              Desc Main
                                                 Document     Page 10 of 14


                                                                                                                           Page: 5

                                                          Exhibit C
                                                Analysis of Claims Register
                                Case:17-12859                         G2 BUILDERS, LLC
                                                                                 Claims Bar Date: 09/08/17

 Claim                 Claimant Name/                  Claim Type/                 Amount Filed/        Paid           Claim
                                                                     Claim Ref
  No.                <Category>, Priority               Date Filed                   Allowed          to Date         Balance

12       Vertskebap, Inc. d/b/a Vertskebap c/o        Unsecured                        $339,272.95           $0.00    $339,272.95
         Jameson J. Watts Husch Blackwell LLP
                                                      09/07/17                         $339,272.95
         111 Congress Avenue, Suite 1400
         Austin, TX 78701
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

14       CEI Roofing-Texas, LLC                       Unsecured                         $31,202.00           $0.00     $31,202.00
         2510 Cockrell Avenue
                                                      09/08/17                          $31,202.00
         Dallas, TX 75215
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

15       Zivak Plumbing Inc. James O'Halloran         Unsecured                         $39,429.25           $0.00     $39,429.25
         107 W. 1st Street
                                                      09/08/17                          $39,429.25
         Elmhurst, IL 60126
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

17U      Illinois Department of Employment Security   Unsecured                            $100.00           $0.00        $100.00
         33 South State Street
                                                      01/24/18                             $100.00
         Attn: Bankruptcy Unit - 10th flr.
         Chicago, IL 60603
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610


                                                                                        Case Total:    $2,474.50     $1,794,535.75




UST Form 101-7-TFR (5/1/2011)
       Case 17-12859        Doc 35      Filed 10/30/18 Entered 10/30/18 20:37:41                         Desc Main
                                         Document     Page 11 of 14


                                    TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                                  Exhibit D


      Case No.: 17-12859
      Case Name: G2 BUILDERS, LLC
      Trustee Name: David R. Brown

                                                      Balance on hand:          $                             68,115.89

           Claims of secured creditors will be paid as follows:

  Claim     Claimant                                             Claim        Allowed            Interim         Proposed
  No.                                                         Asserted        Amount         Payments to          Payment
                                                                              of Claim              Date

  10        American General/Electrical Contractors           75,314.89       75,314.89                0.00              0.00
            Co.
  13        Crystal Concrete                              176,569.51         176,569.51                0.00              0.00
  9         Can Capital Asset Servicing, Inc.             181,502.58                 0.00              0.00              0.00

                                                  Total to be paid to secured creditors:           $                   0.00
                                                  Remaining balance:                               $              68,115.89

           Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                              Total            Interim         Proposed
                                                                            Requested          Payments           Payment
                                                                                                 to Date

  Trustee, Fees - David R. Brown                                               7,011.52                0.00        7,011.52
  Trustee, Expenses - David R. Brown                                                13.86              0.00          13.86
  Attorney for Trustee Fees - SPRINGER BROWN, LLC                              5,562.00                0.00        5,562.00
  Charges, U.S. Bankruptcy Court                                                350.00                 0.00         350.00
  Attorney for Trustee, Expenses - SPRINGER BROWN, LLC                              10.06              0.00          10.06
  Accountant for Trustee Fees (Other Firm) - Alan D Lasko &                   10,544.80          2,453.30          8,091.50
  Associates, PC
  Accountant for Trustee Expenses (Other Firm) - Alan D Lasko &                 241.08             21.20            219.88
  Associates, PC
                       Total to be paid for chapter 7 administrative expenses:                     $              21,258.82
                       Remaining balance:                                                          $              46,857.07

           Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                        Total             Interim           Proposed
                                                                          Requested         Payments          Payment

                                                         None




UST Form 101-7-TFR(5/1/2011)
       Case 17-12859        Doc 35     Filed 10/30/18 Entered 10/30/18 20:37:41                   Desc Main
                                        Document     Page 12 of 14


                     Total to be paid for prior chapter administrative expenses:              $             0.00
                     Remaining balance:                                                       $        46,857.07

            In addition to the expenses of administration listed above as may be allowed by the Court,
    priority claims totaling $56,970.62 must be paid in advance of any dividend to general (unsecured)
    creditors.
            Allowed priority claims are:
  Claim     Claimant                             Allowed Amount          Interim Payments              Proposed
  No.                                                   of Claim                   to Date              Payment

  2P        Illinois Department of                       10,500.18                     0.00              8,636.17
            Employment Security
  3P        Internal Revenue Service                     35,808.70                     0.00            29,451.86
            Centralized Insolvency
            Operations
  4P        Internal Revenue Service                           0.00                    0.00                   0.00
            Centralized Insolvency
            Operations
  16        Illinois Department of Revenue                8,683.35                     0.00              7,141.86
            Bankruptcy Section
  17P       Illinois Department of                        1,978.39                     0.00              1,627.18
            Employment Security

                                                   Total to be paid for priority claims:      $        46,857.07
                                                   Remaining balance:                         $             0.00




UST Form 101-7-TFR(5/1/2011)
       Case 17-12859          Doc 35      Filed 10/30/18 Entered 10/30/18 20:37:41                   Desc Main
                                           Document     Page 13 of 14


              The actual distribution to wage claimants included above, if any, will be the proposed payment
      less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).
              Timely claims of general (unsecured) creditors totaling $1,464,421.91 have been allowed and
      will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
      timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
      applicable).
             Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

  1           Schindler Elevator Corporation                 19,363.00                    0.00                      0.00
  2U          Illinois Department of                              95.00                   0.00                      0.00
              Employment Security
  3U          Internal Revenue Service                           200.00                   0.00                      0.00
              Centralized Insolvency
              Operations
  4U          Internal Revenue Service                             0.00                   0.00                      0.00
              Centralized Insolvency
              Operations
  5           Joseph A. Schudt & Assoc.                       3,500.00                    0.00                      0.00
  6           Dearborn Street Holdings, LLC                   1,780.45                    0.00                      0.00
              c/o Hinshaw & Culbertson LLC
  7           American Express Travel Related                 3,299.48                    0.00                      0.00
              Services Company, Inc. c/o
              Becket and Lee LLP
  8           Verizon by American InfoSource                     855.39                   0.00                      0.00
              LP as agent
  11          Gill Properties, LLC Series 21231           1,025,324.39                    0.00                      0.00
  12          Vertskebap, Inc. d/b/a Vertskebap             339,272.95                    0.00                      0.00
              c/o Jameson J. Watts Husch
              Blackwell LLP
  14          CEI Roofing-Texas, LLC                         31,202.00                    0.00                      0.00
  15          Zivak Plumbing Inc. James                      39,429.25                    0.00                      0.00
              O'Halloran
  17U         Illinois Department of                             100.00                   0.00                      0.00
              Employment Security
                          Total to be paid for timely general unsecured claims:                  $                  0.00
                          Remaining balance:                                                     $                  0.00

             Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
      paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
      have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
      applicable).
             Tardily filed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

                                                          None




UST Form 101-7-TFR(5/1/2011)
    Case 17-12859         Doc 35      Filed 10/30/18 Entered 10/30/18 20:37:41                  Desc Main
                                       Document     Page 14 of 14


                       Total to be paid for tardily filed general unsecured claims:         $                  0.00
                       Remaining balance:                                                   $                  0.00

          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
    subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
    allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
    subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).
          Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
    subordinated by the Court are as follows:
  Claim     Claimant                             Allowed Amount         Interim Payments              Proposed
  No.                                                   of Claim                  to Date              Payment

                                                      None


                                                Total to be paid for subordinated claims: $                    0.00
                                                Remaining balance:                        $                    0.00




UST Form 101-7-TFR(5/1/2011)
